Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
 
Election/Restrictions
Claims 4, 8-10, 14-15, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/1/2021.
A detailed explanation withdrawn claims for each elected species is provided in the table below.
Applicant’s Election
Withdrawn
Group A: sulfide

Group B: chemical bath
8-10 (solid state, vapor state, plasma state)
Group C: water, sulfide, solvent, and inhibitor
14-15 and 17 (thiol, amine, thiamine, oxythioamine, thiourea, isocyanate, thiocyanate, silane, oxidizing agent)
Group D: chemical bath

Group E: chemical bath

Group F: second material at least partially encapsulating the first material
4 (first material is external to or surrounds a second material)


Applicant's election with traverse of Group A: sulfide; Group B: chemical bath; Group C: water, sulfide, solvent, and inhibitor; Group D: chemical bath; Group E: chemical bath; and Group F: second material at least partially encapsulating the first material in the reply filed on 2/1/2021 is acknowledged.  all the claims can be examined concurrently without serious burden. This is not found persuasive because art directed to one species does not encompass the other recited species.  Examination of all of the claimed species would require search of different classifications and keywords for each of the recited species and such an examination would constitute a serious burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid (US 5401306).
	Regarding Claims 1-3 and 5-6, Schmid teaches a method, comprising chemically converting a first metal material of a lamellar particle into a metal sulfide of the first material (col. 4 ln. 50-57).  Schmid teaches wherein the core of the lamellar particle has a width of 1-200 microns and a thickness of 0.1-5 microns and layer thicknesses of 0.1 to 100 nm (col. 2 ln. 66-col. 3 ln. 53), i.e. values overlapping the claimed width, thickness, and aspect ratio.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of 
	Schmid teaches an embodiment wherein a metal layer is deposited and then converted into the desired sulfide layer by reaction with a suitable sulfur containing vapor, i.e. a surface modifier, mixed with nitrogen gas, i.e. an inhibitor (col. 4 ln. 50-57, Example 8).  Schmid further teaches in some embodiments it can be advantageous for the coloristic properties of the pigment for the resulting layer to include mixtures of sulfides with their corresponding metals (col. 3 ln. 12-21), i.e. wherein a portion of the metal is converted such that the lamellar particle includes a converted portion and an unconverted portion.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the embodiments of the method of Schmid to include converting a portion of the metal, as suggested by the reference, because Schmid teaches they are suitable embodiments which effect the coloristic properties of the pigment and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the particle of Schmid with any of the taught embodiments.
	Regarding Claim 19-20, Schmid teaches a second material, oxidic top layer, at least partially encapsulating the first material (col. 6 ln. 15-18). 
	Regarding Claim 21, Schmid teaches the oxidic top layer deposited by chemical vapor deposition (col. 4 ln. 33-45; col. 6 ln. 20-41).
	Regarding Claims 22-23, Schmid teaches the depositing the metal first material to a thickness by CVD as discussed above, i.e. wherein an internal thickness portion of the metal first material is the claimed “first material” and an external thickness portion of the metal first material is the claimed “internal layer”. 
s 6-7, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid (US 5401306) as applied to claims 1-3, 5-6, and 19-23 above, and further in view of Henricks (US 2844497).
	Regarding Claims 6-7, 11-13, and 16, Schmid teaches chemical conversion by a vapor reactant as discussed above.  Schmid does not explicitly teach a liquid reactant in a chemical bath; however, sulfurizing of metal surfaces by the use of liquid phase reactants is known in the chemical art.  Henricks teaches solutions of sulfurizing agents which convert ferrous layers to iron sulfide in a chemical bath (Examples I-II). Henricks teaches the bath including water, i.e. a solvent; a sulfurizing agent, i.e. an inorganic salt of a metal and a surface modifier; and sodium borate, sodium silicate, or trisodium phosphate, i.e. an inhibitor (Examples I-II). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the chemical conversion of Schmid to be a solution based conversion, as suggested by Henricks, because it is a known method of sulfurizing metal surfaces and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the converted surface of Schmid with methods as suggested in Henricks.

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. 
	Applicant argues the Examiner has asserted patentability rejections that are not based upon the elected species. Applicant argues the Examiner has not indicated how the references allegedly anticipate and/or render obvious the elected species, if the elected species are allowable, or if the scope of the search has been extended to the non-elected species.  As discussed in the advisory action dated 2/2/2022, Schmid is not cited as teaching a chemical bath.  Henricks teaches chemical baths for sulfurizing reactions.  
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues Claim 1 has also been amended to include the subject matter of previous claim 18.  In response to applicant’s argument, the amendment to recite “in a process comprising at least one of a surface modifier and inhibitors” has been addressed in the rejection above.
Applicant argues Henricks teaches processes of lubricating and pickling stainless steel rods.  In response to applicant's argument that the disclosure of Henricks includes other processes used in addition to a sulfurizing process, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The rejection proposed by the examiner is not a bodily incorporation of the entire method of the disclosure of Henricks into the process of Schmid.  Rather, Henricks teaches chemical baths for sulfurizing reactions and one of ordinary skill in the art would have reasonable expected this known method of sulfurizing metal surfaces to predictably achieve the converted surface of Schmid.
	Applicant argues Henricks fails to teach or suggest a process comprising at least one of a surface modifier and inhibitors.  In response to applicant’s argument, Henricks teaches the bath including a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schmid (WO 1996034917) teaches a Mo-coated flake pigment wherein the Molybdenum is chemically converted to a sulfide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712